DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
	The amendments made to the drawings in the response filed August 6, 2021 are sufficient to overcome the objections to the drawings made in the previous Office action of record.  This objection has been withdrawn.
	The amendment made to claim 1 in the August 6, 2021 response is sufficient to overcome the 35 USC 112(a) rejection of claims 1, 2, 11, and 17 from the previous Office action of record.  This rejection has been withdrawn.
	The amendment made to claims 2, 4, 5, 8, and 10-14 in the August 6, 2021 response is sufficient to overcome the 35 USC 112(b) rejection of those claims in the previous Office action of record.  This rejection has been withdrawn.
	The amendments made to claims 1, 13, and 14, in conjunction with applicant’s arguments as found on pages 12-14 of the August 6, 2021 response, are sufficient to overcome the 35 USC 103 rejections of the claims from the previous Office action of record.  These rejections have been withdrawn, and a statement of allowability of the claims can be found below.
Claim Interpretation
	The following claim limitations continue to be interpreted under 35 USC 112(f).
	“An image capturing device” as found in claim 2.
	“A first capturing device” as found in claims 12 and 14.
	“A second capturing device” as found in claims 12 and 14.
Allowable Subject Matter
Claims 1-5, 7-14, and 17 are allowed in view of the prior art.
The following is an examiner’s statement of reasons for allowance:
As to claims 1, 13, and 14, the prior art of record, taken either alone or in combination, fails to disclose or render obvious an apparatus for capturing and processing a first full image of a biological or medical sample that was measured with a first offset (claim 1), a method for capturing a full image that contains superposed information components of different imaging modes, the full image being of a biological cell structure, a cell agglomerate, a medical sample or solids, sediments or microcrystals in bodily fluids or secretions, in object space (claim 13), and a method for combined evaluation of a full image of a biological cell structure (claim 14), the apparatus and methods being allowable for the reasons given on pages 12-14 of applicant’s remarks filed August 6, 2021 in response to the previous Office action of record, and in combination with the rest of the limitations of the above claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael A. Lyons whose telephone number is (571)272-2420.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on 571-272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Michael A Lyons/Primary Examiner, Art Unit 2877                                                                                                                                                                                                        September 23, 2021